Fourth Court of Appeals
                                   San Antonio, Texas

                                       September 17, 2021

                                      No. 04-21-00042-CV

CITY OF FLORESVILLE, Texas, and Marissa Ximenez, Gloria E. Martinez, Juan Ortiz, Jade
        Jimenez, Gloria Morales Cantu, Monica Veliz, in their official capacities,
                                     Appellants

                                                v.

                           Nick NISSEN, David Johns, Paul W. Sack,
                                         Appellees

                  From the 81st Judicial District Court, Wilson County, Texas
                               Trial Court No. CVW-19-00897
                           Honorable Lynn Ellison, Judge Presiding


                                         ORDER

        On September 2, 2021, after no brief or motion for extension of time to file the brief was
filed, we ordered Appellees to file a responsive brief and extension of time or waive the
opportunity to respond.
        On September 13, 2021, Appellees filed a response and a motion for extension of time to
file the brief. Appellees’ motion for extension of time to file the brief is GRANTED and
accepted as of its September 13, 2021 filing date.
        Our September 2, 2021 order is SATISFIED. Any further extension of time to amend
record citations is moot. See Smith v. State, 436 S.W.3d 353, 366 (Tex. App.—Houston [14th
Dist.] 2014, pet. ref’d) (citing Ex parte Joyner, 367 S.W.3d 737 (Tex. App.—Houston [14th
Dist.] 2012, no pet.) (“An appellate court may take judicial notice of its own records in a related
proceeding involving the same or nearly the same parties.”)).
       Appellants’ reply brief is now due on October 4, 2021.
It is so ORDERED on this 17th day of September, 2021.

                                                        PER CURIAM



ATTESTED TO: ________________________________
             MICHAEL A. CRUZ, Clerk of Court